Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Ronnie Matthews Cousins appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cousins v. Aronson, No. 1:15-cv-01505-CMH-JFA, 2017 WL 101313 (E.D. Va. Jan. 10, 2017; Feb. 14, 2017; Feb. 17, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED